Citation Nr: 0425333	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. A.




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from July 1943 to October 
1943.  He died on May [redacted], 2001.  The appellant is his 
surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in January 2003.  A transcript 
of the hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2001.  

2.  At the time of his death, the veteran was service 
connected for a scar on the lower lip as a residual of a skin 
lesion to the lip and mouth, evaluated as 0 percent disabling 
from February 1994.  

3.  The cause of death, suicide by a self-inflicted gunshot 
wound to the torso, was not related to a scar on the lip.  

4.  A scar on the lip was neither the cause of death nor 
contributed to death.  

5.  A psychiatric disorder was not "noted" on the service 
entrance examination report.

6.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance has been 
presented.

7.  There is clear and unmistakable evidence demonstrating 
that the preexisting psychiatric disorder was not aggravated 
by service.  

8.  Mustard gas exposure during service during service did 
not cause emphysema or a psychiatric disorder.  

9.  The veteran's death by suicide was unrelated to service 
or a service-connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The 1943 service entrance examination report shows that 
psychiatric examination was normal.  An August 1943 record of 
treatment notes the appellant had a burn on his face from 
mustard gas.  In September 1943, psychoneurosis, anxiety 
state, moderately severe, was diagnosed.  The appellant 
reported a history of having had an onset of nervousness with 
upset stomach, prior to service entrance, at age 17.  He 
stated that at the same time, he started having gagging 
spells and would "lose his breakfast" on many mornings.  
The record of treatment notes that the symptoms had been 
about the same since service entrance in July 1943.  The 
assessments included psychoneurosis, anxiety state, and it 
was noted to exist prior to service entrance.  In October 
1943, the symptoms were noted to be about the same since 
admission.  The October 1943 Certificate of Disability 
Discharge reflects a diagnosis of psychoneurosis, anxiety 
state, moderately severe.  The record notes that the symptoms 
first appeared four years earlier, and that it was not 
incurred in or aggravated by service.  

By rating decision, dated in October 1943, the agency of 
original jurisdiction (AOJ) established service connection 
for psychoneurosis, anxiety state.  A 30 percent evaluation 
was assigned.  

On VA examination in November 1945, the diagnosis was 
psychoneurosis, anxiety state.  Actions in 1948 resulted in 
severance of service connection for psychoneurosis, anxiety 
state.  

On VA examination in August 1996, the assessment was mild-to-
moderate emphysema, most likely related to the appellant's 
chronic cigarette use.  The examiner stated that he could 
find no reference relating emphysema to mustard gas exposure.  

In November 1996, service connection for a scar of the lip 
was granted.  A noncompensable evaluation was assigned.  

The veteran died in May 2001.  The cause of death was a 
contact handgun wound to the torso.  

In a May 2001 autopsy report, pathologic findings included 
severe pulmonary emphysema and a contact perforating gunshot 
wound of the left chest, injuring left ribs and left lung.  
Adenocarcinoma metastatic to lymph node of the chest was 
noted.  The origin of the tumor was not identified during 
autopsy.  The report of examination notes that it was 
probably within the medial left lung region, where extensive 
severe tissue destruction was noted to have resulted from a 
gunshot wound.  The opinion was that the veteran died of a 
contact handgun wound to the chest.  The manner of death was 
noted to appear to be suicide.  

By letter dated in June 2001, the veteran's private physician 
stated that the veteran had severe chronic obstructive 
pulmonary disease and had required a ventilator.  The letter 
notes that the veteran was frustrated with the severe and 
chronic nature of his lung disease.  The physician noted that 
the veteran gradually developed some dementia.  The physician 
opined that the appellant's frustration with his disease 
culminated in his suicide.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self- destruction.  38 U.S.C.A. § 1310 
(West 2002); Sheets v. Derwinski, 2 Vet. App. 512 (1992); 38 
C.F.R. § 3.302 (2003).  In the absence of a determination of 
an unsound mind, a veteran's death by suicide would be 
considered the result of his own willful misconduct, and 
service connection for the cause of death would be precluded.  
38 C.F.R. §§ 3.301(a), 3.302(a) (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

The Board notes that a VCAA notice was sent by the AOJ in 
January 2002, prior to the initial rating decision, dated in 
February 2002.  Thus, the appellant received proper timing of 
the notice.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
February 2002 rating decision of the reasons and bases for 
the decision.  She was further notified of this information 
in the May 2002 statement of the case.  The Board concludes 
that the discussion in the February 2002 rating decision and 
in the statement of the case, which were sent to the 
appellant, informed her of the information and evidence 
needed to substantiate the claim.  By letter dated in January 
2002, she was advised of the evidence she needed to submit to 
substantiate her claim, VA's duty to notify her about her 
claim, VA's duty to assist in obtaining evidence for her 
claim, what the evidence must show to substantiate her claim, 
what information or evidence was needed from her, what she 
could do to help with her claim, and what VA had done to help 
with her claim.  By letter dated in January 2003, she was 
advised of the procedures by which to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  During the hearing, additional instructions were 
provided by the Veterans Law Judge.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid her claims.  She was afforded a 
hearing.  The actions of the Veterans Law Judge at the 
hearing complied with 38 C.F.R. § 3.103.  The Board notes 
that the file was held open for 30 days.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board finds that service connection for the cause of 
death is not warranted.  The evidence shows that suicide was 
not related to service or a service-connected disorder.  

The appellant contends that mustard gas exposure was the 
cause of the veteran's emphysema, and that the severity of 
his emphysema caused him to commit suicide.  In the 
alternative, the appellant asserts that exposure to mustard 
gas during service caused a psychiatric disorder, and that he 
committed suicide as a result of the psychiatric disorder.  

The certificate of death shows that the immediate cause of 
death was a contact handgun wound to the torso.  The document 
notes it was a self-inflicted gunshot wound.  

In regard to the appellant's claim that mustard gas exposure 
during service ultimately led to suicide, via emphysema, the 
Board notes that pursuant to 38 C.F.R. § 3.316, only full 
body exposure to certain specified vesicant agents during 
active military service is sufficient to establish a 
presumption of service connection.  Service medical records 
clearly show that he had mustard gas exposure only to his 
face, not his whole body.  

Regardless, service medical records are negative for any 
respiratory complaints or findings.  The 1996 VA examiner 
specifically stated that he found no references relating 
mustard gas exposure to the veteran's emphysema.  In fact, 
that examiner attributed emphysema to the veteran's chronic 
cigarette use.  

The Board notes that in January 2003 the appellant 
essentially contended that cancer contributed to the 
veteran's death.  While the veteran was service connected for 
a scar on the lip as a residual of a lesion from exposure to 
mustard gas and had a tumor in the left lung at the time of 
death, the fact remains that his death was by suicide.  There 
is no competent evidence relating a scar on the lip or a 
tumor in the lung as a cause or contributing factor in the 
cause of death.  Even if suicide was precipitated by a tumor 
or a respiratory disorder, there is no evidence linking such 
disease processes to service.  

The Board notes that there has been no assertion of combat.  
Thus, application of 38 U.S.C.A. § 1154(b) (West 2002) is not 
warranted.

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  The service entrance 
examination does not note a psychiatric disorder.  Therefore, 
the veteran is entitled to a presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and was not aggravated during 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that a 
psychiatric disorder existed prior to service should be based 
on "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

As noted, the 1943 service entrance examination does not note 
a psychiatric disorder.  Treatment records, dated in 
September 1943, reflect a finding that psychoneurosis, 
anxiety state, existed prior to service entrance.  The 
October 1943 Certificate of Disability Discharge specifically 
notes that symptoms first appeared four years earlier, that 
it was not incurred in service and was not aggravated by 
service.  The determination that there was a preexisting 
condition was supported by clinical findings and 
observations, including the veteran's own statement.  The 
veteran's contemporaneous statements during service to the 
effect that he had had a manifestations prior to service, 
with essentially the same symptoms as those manifested during 
service confirms the finding that a psychiatric disorder 
preexisted service.  The Court and the General Counsel, 
however, have established that there are two steps to rebut 
the presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that the condition preexisted 
service.  Second, there must be clear and unmistakable 
evidence that the disorder was not aggravated during service.  
If both prongs are not met, the presumption of soundness at 
entry is not rebutted.  Wagner v. Principi, 370 F.3d. 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  

Aggravation

A preexisting psychiatric disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service unless there is a specific finding 
that the increase is due to that natural progress of the 
disease.

This issue is medical in nature and requires competent 
medical evidence.  The appellant is not shown to be qualified 
to render a medical opinion and her statements do not 
constitute competent medical evidence.  Generally, laypersons 
are not competent to offer evidence that requires medical 
knowledge. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  Similarly, the Board is not free to 
substitute its own judgment for that of such experts.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

The evidence shows that veteran had a preexisting psychiatric 
disorder, with manifestations to include gagging spells 
and/or throwing up.  In September 1943, symptoms of gagging 
and throwing up were noted to be about the same as those 
manifested earlier during service.  The Medical Board 
specifically stated that psychoneurosis, anxiety state, was 
not aggravated during service.  The cumulative evidence 
establishes that there was clear and unmistakable evidence 
that his psychoneurosis preexisted service and clear and 
unmistakable evidence that the psychoneurosis was not 
aggravated during service.  The medical determination was 
supported by evidence to the effect that the preexisting 
manifestations did not increase in severity during service.  

The Board has considered the provisions regarding mental 
unsoundness and suicide.  38 C.F.R. § 3.302.  It is not fully 
clear whether the veteran was mentally unsound at the time of 
his death.  That fact, however, is not critical to the issue 
on appeal.  Although service connection had been initially 
established for a psychiatric disorder, the grant had been 
severed and was no longer in effect at the time of death.  
The Board has independently determined that service 
connection is not warranted for either a psychiatric disorder 
or a respiratory disorder.  There is no competent evidence 
linking the cause of death to his scar or his limited mustard 
gas exposure.  His reason for his final action may have been 
due to his respiratory disorder or psychiatric impairment.  
The evidence, however, establishes that service connection 
was not warranted for either a respiratory disorder or a 
psychiatric impairment.  The most probative evidence 
establishes that the veteran died of a self-inflicted wound 
decades after service and that such act was unrelated to any 
incident of service. 

The Board notes that the veteran's private physician reported 
that the veteran had dementia.  While the appellant has 
indicated that it is her belief that the veteran's dementia 
caused him to commit suicide, the Board notes that her lay 
statements alone are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Regardless, the veteran was not service connected 
for dementia.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.  


ORDER

Service connection for the cause of death is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



